CAMMACK, Justice.
This is an appeal from a judgment wherein the Johnson Circuit Court reversed the findings of, the' Workmen’s Compensation Board and directed it to enter an award in favor of appellee.
The case of Inland Gas Corporation v. Flint, Ky., 255 S.W.2d 1006, is controlling here. In that case Nell Flint, individually, and Nell Flint as next friend of Beecher Flint, filed their claims against the Inland Gas Corporation for the death of Curtis Flint, who was the husband and father respectively of the claimants. The Board refused to allow the claim. On a trial in the Johnson Circuit Court the Board was directed to enter an award in favor of the claimants. The Inland Gas Corporation appealed. We reversed the judgment on the ground the claim was not filed with the Workmen’s' Compensation Board within the one year limitation period. In the opinion we pointed out that the appeal to this Court was against the widow alone, because the addition of. “et al.” in the statement of appeal filed by the Corporation did not bring the infant before this Court.
The appellant is now seeking a reversal Of the judgment in favor of Nell Flint, as next friend Of Beecher Flint, because the statute of limitations was also a bar to his claim. The appellee' argues that a next friend has to be appointed for an infant before the statute of limitations starts to run against the infant. We held in McIntosh v. John P. Gorman Coal Co., 253 Ky. 160, 69 S.W.2d 7, that where an infant child is living with its mother, she becomes its next friend by operation of law for the purpose of prosecuting an action for recovery for the death of its father, and the statute of limitations is not suspended because of infancy under such conditions. That case is controlling here. See also KRS 342.210.
*240Judgment reversed, with directions to set it aside, and for the entry of a judgment in conformity with this opinion.